Name: Commission Regulation (EEC) No 1503/80 of 16 June 1980 re-establishing the levying of customs duties on filament lamps for lighting, falling within subheading 85.20 A and originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 80 Official Journal of the European Communities No L 149/29 COMMISSION REGULATION (EEC) No 1503/80 of 16 June 1980 re-establishing the levying of customs duties on filament lamps for lighting , falling within subheading 85.20 A and originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply ries  with the exception of those listed in Annex C thereto  once the relevant Community amount has been reached ; Whereas , in respect of filament lamps for lighting, the ceiling, calculated as indicated above, should be 4 027 000 European units of account, and therefore the maximum amount is 805 000 European units of account ; whereas on 2 June 1980 , the amounts of imports into the Community of the products in ques ­ tion , originating in Hong Kong, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas , bearing in mind the objectives of Regulation (EEC) No 2789 /79 which provides that maximum amounts should not be exceeded , customs duties should be re-established in respect of the products in question in relation to Hong Kong, HAS ADOPTED THIS REGULATION . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products the value of the ceilings for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from coun ­ tries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5 % of the value of 1 977 cif imports coming from other countries and from countries and territo ­ ries already covered by such arrangements ; whereas , however, the ceiling resulting from the sum of this addition may in no case exceed 1 10 or 115 % of that fixed for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; whereas , for these products , this reduced percentage will be 20 % ; Whereas Article 2 (2) and (3) of that Regulation provides that customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries or territo ­ Article I As from 20 June 1980 , customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79, shall be re-established in respect of the following products , imported into the Community and origi ­ nating in Hong Kong : CCT heading No Description 85.20 Electric filament lamps and electric discharge lamps (including infra-red and ultra-violet lamps) ; arc lamps : A. Filament lamps for lighting Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328 , 24 . 12 . 1979 , p. 25 . No L 149/30 Official journal of the European Communities 17 . 6 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission